DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues:
Glugla fails to teach or suggest the first injection quantity and the second quantity are injected continuously one after the other.
Further, the examiners interpretation of Glugla to treat the post fuel injections as a single injection contradicts Glugla’s own description of post fuel injections 410 and 412 to be plural fuel injections, as shown in fig. 4, are separate and distinct fuel injections.
Secondly, the examiners interpretation of the plural fuel injections 410 and 412 to be a single injection based upon a definition of “aliquot” appears to narrow dictionary definitions of the word “aliquot”. Applicant has not seen a definition of “aliquot” to require that portions of a larger whole be continuous, such as continuous in time, with respect to each other. 
Thirdly, Glugla has described fuel injections into engine cylinders occurring during the intake stroke when intake valve 150 is open, and is illustrated in fig. 4, in which fuel injection 408 occurs entirely during the intake stroke. Glugla is wholly silent as to the timing of the fuel injection during the intake stroke relative to the closing of the intake valve 150. The examiner seems to conclude that, based 
The examiner respectfully disagrees for the following reasons, as explained below:
Glugla teaches a first injection quantity (410) and a second quantity (412) are injected continuously one after the other (fig. 4; [0083]; note that Glugla discloses that 410 and 412 may be delivered in two aliquots, that is two parts of a whole, as opposed to two separate and distinct injections). However, both injections 410 and 412 of Glugla occur when the intake valve is closed, additionally, it is worth noting that Glugla teaches another injection (408) that occurs before the intake valve is closed, and it is known in the art to have fuel injections occur while an intake valve is open, and conclude after the intake valve has closed (as explained, regarding Stein, in the rejection of claim 1 below). 
Glugla discloses injections 410 and 412 in fig. 4, so as to occur either continuously or nearly continuously (note: it would be difficult to make out where 410 starts and ends in relation to 412, if 410 and 412 are overlaid). Here, Glugla is interpreted mean that injections 410 and 412, as disclosed in fig. 4, occur continuously. Glugla also discloses in [0083], that the second fuel amount may be delivered in two aliquots (meaning two parts of a whole) or two post injections. This distinction between two aliquots and two post injections by Glugla is important. Here, the term aliquot strongly implies that 410 and 412 are injected 
Upon further review, the examiners interpretation of the word “aliquot” to mean “two or more parts of a whole” seems to be correct, and not to be too narrow of an interpretation. The definition of aliquot, as provided via. dictionary.com on 3/12/2021, defines the term aliquot as 1) forming an exact proper divisor, and 2) comprising a known fraction of a whole and constituting a sample. The definition of aliquot, as provided via. merriam-webster.com on 3/12/2021, defines the term aliquot as 1) contained an exact number of times in something else (and provides a legal definition, see 2) 2) of, relating to, or being a fraction or percentage of a whole. The definition of aliquot, as provided via. collinsdictionary.com on 3/12/2021, defines the term aliquot as, inter alia, designating a part of a number that divides the number evenly and leaves no remainder. Thus reasonably applying these definitions, to the disclosure of Glugla in [0083] seem to provide at least a primi 
Glugla has described fuel injections into engine cylinders occurring during the intake stroke when intake valve 150 is open, and is illustrated in fig. 4, in which fuel injection 408 occurs entirely during the intake stroke. However, Glugla is not silent as to the timing of the fuel injection during the intake stroke relative to the closing of the intake valve 150, as can be seen in fig. 4, plot 402 depicts the intake valve opening, relative duration (how long the intake valve is open), relative timing (when the intake valve opens/closes), and also the closing of the intake valve (negative slope on right side of 402, bottom most point on 402 is where intake valve is closed). While the examiner believes that it would have been obvious to one of ordinary skill in the art, that a first fuel injection, as taught by Glugla, could also be divided up, so as to have a first part and a second part ( in a similar manner as 410 and 412), which are injected continuously one after the other, the examiner agrees with the applicant that fuel injection 408 of Glugla occurs while the intake valve is open, but also concludes before the intake valve is closed, and as such, merely dividing the fuel injection 408 into an “aliquot”, in a similar manner may not arrive at the invention as currently claimed.
Applicant’s arguments have been considered, and addressed above but are considered moot due to a new grounds of rejection as explained below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla et. al. (U.S. 20150075492) in view of Mayer et. al. (U.S. 6032648), in view of Stein (U.S. 20120028758), and in further view of Huang et. al. (U.S. 20150020769).
Regarding claim 1, Glugla teaches a method for injecting a gaseous fuel for an internal combustion engine having a combustion chamber and an inlet valve assigned to the combustion chamber, the method comprising:
determining a torque output of the combustion chamber ( “…engine operating conditions may be measured and/or estimated. Engine operating conditions may include but are not limited to engine speed and load…”; [0060]; fig. 2-3; “Crankshaft 140 converts piston movement into a rotational torque…”; [0022]),
specifying a comparative value for the torque output (threshold demand; [0030]; threshold torque demand; fig. 2a),
determining a difference between the torque output and the comparative value (step 204; fig. 2a),
reducing a first injection quantity of the gaseous fuel depending on the determined difference (“when torque demand is not greater than a threshold …injecting fuel during an exhaust stroke may not be required”; [0056]; fig. 2-3), which is injected temporally before the inlet valve is closed, and
increasing the first injection quantity of the gaseous fuel (“the first fuel amount producing the lean air-fuel ratio may be adjusted based on torque demand and potential loss of torque.  For example, during the initial stages of a tip-in from idle or un-boosted steady-state conditions, the first amount may be adjusted to produce a less lean air-fuel ratio”; [0041]) depending on the determined difference (step 204; fig. 2a),
 wherein the internal combustion engine has a plurality of combustion chambers (at least one cylinder; [0016]), and the determining of the torque output (steps 202 and 204, as shown in fig. 2a); 

increasing a second injection quantity (412) of the gaseous fuel which is injected temporally after the inlet valve is closed, depending on the determined difference ([0083]; In another example 410 and 412 may be substantially equal, and second fuel amount is based on torque demand.); 

reducing the second injection quantity of the gaseous fuel which is injected temporally after the inlet valve is closed, depending on the determined 

However, Glugla is silent about 
a difference between the torque output and a comparative value for the torque output (i.e. torque demand) being greater than or less than a given threshold value and 
the specifying of the comparative value for the torque output comprises: 
determining a particular torque output of the combustion chambers, 
determining a mean of the torque outputs of the combustion chambers, and 
using the mean as the comparative value;
the difference being less than (or greater than) the given threshold value (however, this is considered to be a torque deviation as above, and is taught by Mayer, as explained below); 
wherein the first injection quantity and the second injection quantity are injected continuously one after the other.
Mayer teaches determining an average torque over a number of combustion events for a multi-cylinder engine, and evaluating if a current combustion event (i.e. torque amount) to be evaluated deviates from this average (Col. 1, lines 20-44), which is used for feedback control such that large torque surges between one combustion event and another are avoided. In this way, Mayer satisfies the limitations of:
 a difference between an analogous torque output and an analogous comparative value for the analogous torque output being greater than or less than a given threshold value (i.e. a deviation) and the specifying of the comparative value for the torque output comprises: 
determining a particular torque output of the combustion chambers (torque for a current combustion event), 
determining a mean of the torque outputs of the combustion chambers (average torque), and 
using the mean as the comparative value (as explained above).
Stein teaches a fuel injection that occurs partially during an open intake valve (fig. 5b I; note the timing of the fuel injection (box with diagonal lines) in relation to the opening/closing of the intake valve; [0053]).
Huang teaches an injection of gaseous fuel can be divided into a first stage and a second stage, and continuously introduced (injected) between the first stage and the second stage ([0008]).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Glugla, to incorporate determining an average torque over a number of combustion events for a multi-cylinder engine, and evaluating if a current combustion event (i.e. torque amount) to be evaluated deviates from this average (Col. 1, lines 20-44), which is used for feedback control, as clearly suggested and taught by Mayer such that large torque surges between one combustion event and another are avoided. Further, one having ordinary skill in the art would recognize and appreciate either increasing or decreasing an amount of fuel injection based on an amount of torque deviation.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Glugla, to incorporate extending the duration of a fuel injection, such that part of the fuel injection occurs while the intake valve is open, and the remainder occurs while the intake valve is closed, in a continuous fashion, as clearly suggested and taught by Stein, in order to increase peak torque output ([0003]) and to reduce the likelihood of knock ([0006]).
Additionally, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Glugla, to incorporate dividing an injection of gaseous fuel such that it has a first stage and a second stage, and is continuously introduced (injected) between the first stage and the second stage, as clearly suggested and taught by Huang in order to achieve lower emissions and better performance ([0091]).

Regarding claims 2, Glugla, Mayer, Stein and Huang teach the method as claimed in claim 1, further comprising:
when the difference is less than the given threshold value (deviation, see above), and Glugla further teaches: 
determining an auxiliary air mass for the combustion chamber depending on the determined difference (This is inherent, being that the torque difference is equivalent with a difference in engine load, which is commonly measured with a MAF sensor, and an air amount must also be known in order to produce a specific desired ratio of an amount of air to an amount of fuel.; [0041]), 
wherein reducing the first injection quantity of the gaseous fuel ([0056]; fig. 2-3) is dependent on the determined auxiliary air mass ([0041]; “…first fuel amount...may be based on a gaseous fuel amount producing a lean air-fuel ratio.” Here, in order to deliver an amount of fuel to produce a lean air-fuel ratio (or other desired air-fuel ratio), the amount of air must also be known).
Glugla is silent about the difference being less than (or greater than) the given threshold value, however, this is considered to be a torque deviation as explained in claim 1 above, and is taught by Mayer.
Regarding claim 10, see claim 1 above.
Regarding claim 11, see claims 2 and 10 above.
Regarding claim 18, see claims 1 and 10 above.
Regarding claims 19 and 20, Glugla, Mayer, Stein and Huang teach the method/system of claims 1 and 10 respectively, and Glugla further teaches, prior to reducing the first injection quantity and increasing the first injection quantity, comparing the difference to the given threshold value, wherein reducing the first injection quantity and increasing the first injection quantity are based upon the comparison ([0058]; fig. 2a-2b)

Claims 3 and 12 are rejectedGlugla et. al. (U.S. 20150075492) in view of Mayer et. al. (U.S. 6032648), in view of Stein (U.S. 20120028758) in view of Huang et. al. (U.S. 20150020769) in view of Kay et. al. (U.S. 4691288) and in further view of Kojima (U.S. 20080300770).
Regarding claims 3 and 12, Glugla, Mayer, Stein and Huang teach the method/systems as claimed in claims 1 and 10 respectively, including a torque deviation (as explained in claim 1 above), but fail to explicitly teach:
determining a reduction in the air mass depending on the determined difference (torque deviation), 
wherein increasing the first injection quantity of the gaseous fuel is dependent on the determined reduction in the air mass.
However, Glugla does teach that the amount of fuel injected may be based on a desired air-fuel ratio ([0058]; Here, it is implied that an amount of increase (or lack thereof) of an amount of injected fuel is based on an air mass, being that air-fuel ratios are based on the ratio of air to fuel. 
Thus in some instances, a lack of increase or a reduction in increase of an amount of fuel injection may be required in order to maintain an air-fuel ratio in a desired range when an amount of air mass has been reduced.).
Kojima teaches regulating an air volume (which is interpreted to mean increasing or decreasing an air volume, and hence an amount or mass of air) according to a gain value in order to decrease a torque difference between lean combustion and rich combustion ([0024]). 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Glugla, to incorporate decreasing an air volume (or equivalent air mass) as clearly suggested and taught by Kojima in order to decrease a torque differential

Claims 4-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Glugla et. al. (U.S. 20150075492) in view of Mayer et. al. (U.S. 6032648) in view of Stein (U.S. .
Regarding claims 4 and 13, Glugla, Mayer, Stein and Huang teach the method/systems as claimed in claims 1 and 10 respectively, including a torque deviation, but fail to explicitly teach:
when the difference is less than the given threshold value (i.e. a torque deviation), shifting a start of injection of the gaseous fuel in a direction of a time at which the inlet valve is closed.
Haraguchi teaches that advancing or retarding the injection start timing from a reference injection timing can result in a different torque than that produced at the reference injection timing ([0047; ln 17-24])
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Glugla, to incorporate shifting a start of injection timing so as to change a torque from that produced via. a reference start of injection timing as clearly suggested and taught by Haraguchi in order to decrease a torque differential.
Regarding claims 5 and 14, see claims 4 and 13 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747